Citation Nr: 0615663	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent, from November 
27, 2001, and in excess of 70 percent from January 14, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which assigned service connection 
for PTSD, evaluated as 50 percent disabling, from November 
27, 2001.  During the pendency of the appeal, a June 2005 
rating decision assigned a 70 percent evaluation, effective 
January 14, 2004.  

The report of a February 2006 VA outpatient psychiatric 
examination reflects that the veteran was unemployable due to 
PTSD.  This notation constitutes an informal claim for a 
total disability evaluation based on individual 
unemployability.  This claim has not been adjudicated or 
developed for appellate review.  The Board refers it to the 
RO for appropriate action. 


FINDING OF FACT

While occupational and social impairment is found, the 
competent medical evidence does not indicate that the 
veteran's PTSD results in total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD of 70 
percent, effective November 27, 2001, have been met.  

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Board has considered the veteran's own contentions.  As a 
layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability or whether a disability satisfies 
certain diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, the 
veteran's personal opinions are not a sufficient basis to 
find that a service-connected disability satisfies the 
medical criteria for an increased evaluation. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When the veteran initiated this appeal, he was appealing the 
original assignment of a disability evaluation following an 
award of service connection.  Thus, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides that a 70 percent evaluation for 
PTSD is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

The competent medical evidence pertinent to the period from 
November 27, 2001 to January 14, 2004, demonstrates that the 
veteran's PTSD was manifest by occupational and social 
impairment with deficiencies in family relations, judgment, 
thinking and mood.  Symptoms included speech that was 
intermittently illogical, obscure, or irrelevant; depression; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
Diagnostic Code 9411.

VA treatment records dated from 2000 to 2002 show that the 
veteran was diagnosed with and treated for PTSD.  Treatment 
notes reflect difficulty sleeping, delusions, inappropriate 
thoughts, thoughts that were psychotic in nature, intrusive 
thoughts, exaggerated startle response and nightmares.  The 
veteran had been divorced twice, due to PTSD symptoms, and 
had stepchildren.  He also had other friends and was active 
in his church.  The records included a Global Assessment of 
Functioning (GAF) score of 41.  

The report of a September 2002 VA examination provides that 
the veteran had exhibited inappropriate thought disorders at 
times, and had persistent symptoms related to hypervigilance 
and sleep disturbance.  He reported nightmares and waking up 
several times a night being anxious, scared and with cold 
sweats.  He would smoke a cigarette to calm down.  He 
complained of having periods of depression that lasted from 
three to four days to a week.  Records showed that the 
veteran had been attending PTSD treatment as an outpatient.  

On examination, the veteran's speech was sometimes slow, but 
coherent, clear and appropriate.  He was oriented to time, 
place and person.  His thought content had no perceptible 
abnormality and he seemed to process his thoughts adequately.  
There was no sign of perceptual disturbance and he expressed 
no suicidal or homicidal ideation.  

The examiner noted that the veteran was suffering from 
multiple conditions, including medical and physical problems 
of a serious nature.  As to his PTSD, he had persisting 
symptoms in the form of the current nightmares, cold sweats, 
tendency to isolate himself and growing depression.  The Axis 
I diagnosis was PTSD, chronic, ongoing; and depression, NOS, 
mild to moderate and episodic.  The Axis V GAF score was that 
the veteran was not able to care for himself adequately.  His 
level of functioning was deteriorating.  His GAF for the 
preceding year was 40 and it was now 30.  

While a 70 percent evaluation is found warranted during the 
appeal period, the preponderance of the evidence is against a 
finding that the veteran's PTSD warrants an initial 
evaluation in excess of 70 percent for any period.  The 
competent medical evidence discussed above, for the period 
prior to January 14, 2004, fails to show that the veteran's 
PTSD resulted in total occupational and social impairment.  
These records do not show gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Diagnostic Code 9411.

The competent medical evidence dated after January 14, 2004 
is similarly negative.  A January 2004 VA outpatient 
treatment report provides an Axis I diagnosis of mood 
disorder; PTSD, chronic, exacerbated due to medical problems; 
alcohol dependence in full sustained remission; and a 
cognitive disorder NOS.  The Axis V GAF score was 45.  A 
private February 2005 report reports that the veteran had 
been a patient at that Family Practice since spring of 2001.  
The veteran was totally disabled due to multiple medical 
conditions.  His PTSD exacerbated his medical conditions and 
was considered chronic.  The physician stated that the 
veteran's PTSD was somewhat worse than when he initially met 
the veteran.  The veteran was residing in a Skilled Nursing 
Facility.  

The report of a February 2006 VA outpatient psychiatric 
examination provides that the veteran was married, mingled 
with people during the day, and was able to attend family 
counseling.  He missed his family (he was residing in an 
assisted living facility).  Lethality and violence were low 
and he was not suicidal or homicidal.  The veteran reported 
having benefited from one-on-one counseling.  He was 
unemployable due to PTSD and had mood destabilization related 
to PTSD even when medical problems did not contribute.  The 
Axis I diagnosis was mood disorder 2 medical condition 
depressive type and PTSD; PTSD, chronic, exacerbated due to 
medical problems; alcohol dependence in full sustained 
remission; and cognitive disorder NOS.  The Axis V GAF score 
was 45.  

The Board recognizes that the most recent VA report described 
the veteran as unemployable due to PTSD.  Despite this, the 
competent medical evidence discussed above fails to show that 
the veteran's PTSD results in total social impairment, or 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
Diagnostic Code 9411.  

The veteran's GAF scores, ranging from 30 to 45, also fail to 
support a 100 percent evaluation.  By definition, the GAF 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2005).

According to the GAF Scale, a score between 41 and 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) (emphasis in 
original); a score of between 31 and 40 represents some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school) (emphasis in original); and a score of 
between 21 and 30 represents behavior considerably influenced 
by delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends) (emphasis in original).  DSM-IV at 
32; 38 C.F.R. § 4.125.

Thus, the veteran's GAF scores, on average, fail to show the 
total occupational and social impairment required for a 100 
percent evaluation and provide evidence against the 100 
percent rating for PTSD.  Diagnostic Code 9411.

While the TDIU issue must be addressed by the RO in a 
separate decision, the veteran in this case does not meet the 
high requirements of a 100 percent rating for PTSD at this 
time.  The Board finds that the post-service medical record, 
as a whole, would provide evidence against such a finding 
based on a series of GAF scores and references to the 
veteran's problems that do not indicate the type of problems 
cited within the 100 percent rating criteria for PTSD, as 
noted above.

The veteran's own testimony to the Board (while indicating 
many problems) would not indicate, for example, a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
being a persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives or own name.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2002; rating 
decisions dated in June 2002 and June 2005; a statement of 
the case dated in December 2003; and a supplemental statement 
of the case dated in June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  During 
a February 2006 hearing before the undersigned Board member, 
the veteran explained that there was no outstanding relevant 
evidence.  VA has conducted VA examinations with respect to 
the claim on appeal.  The veteran failed to report for a VA 
examination in February 2005.  In any event, in light of the 
veteran's testimony, the Board finds that a further 
examination is not warranted.

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

An initial 70 percent evaluation for PTSD, effective November 
27, 2001 is granted, subject to the rules and regulations 
governing the award of monetary benefits.

An initial evaluation in excess of 70 percent for PTSD is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


